Martin, J.,

delivered the opinion off the court.
The plaintiffs are appellants from a judgment which Yer-ger, Chaffin & Co. obtained as an intervening party against the proceeds of the property attached by the plaintiffs, as that of the defendant.
The appellants contend, that the appellees have no claim on the property, because it was attached after a sale of it by the firm of Turner F. Jack & Co. to the defendant, who, it appears, was a member of this firm up to that time; that the appellees having delayed judicial proceedings, till after the dissolution of the firm, cannot attach the property of the firm in the hands of the vendee, and claim their privilege as creditors °f the firm. If they could not exercise this privilege against an ordinary vendee, the circumstance of the vendee having been a partner of the firm, does not place him in a rnndifinn wolse COnUlUOn.
The claim of the appellees, in their answer as garnishees, 1 , cannot avail, because the advance was not made on the goods attached.
It. does not appear to us, that the Parish Court erred ; for it not denied, that the property attached was that of the firm Turnel' Ja°k & Co., before it was sold to the defendant, who, with Jack, constituted the firm. But the appellants contend, that before the attachment, the defendant purchased ihe interest of his co-partner in the affairs of the partnership: 1 1 1 and consequently the property attached.
Creditors of a firm, are entitled to be paid by preference out of the partnership effects, over creditors of an individual, partner of the firm.
It is not denied that the appellees are creditors of the firm; as such, they are entitled to be paid by preference, out of the partnership effects. Louisiana Code,-3794.
The only question,'therefore, is, whether the property attached belonged to the defendant individually, at the period of the plaintiffs’ attachment. The appellees contend that it did not, because the partners could not, by any act of theirs, destroy or impair the rights of the creditors of the firm on its effects, and that, if the property passed at all to the defendant, it passed with the burthen which they knew incumbered it. 10 Louisiana Reports, 348.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Parish Court be affirmed, with costs.